Citation Nr: 0302217	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  02-05 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to the assignment of a higher disability rating 
for service-connected cataracts, rated as noncompensably 
disabling.  




ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel








INTRODUCTION

The veteran, who is representing himself in this appeal, 
served on active duty from September 1967 to May 1977.  

By rating decision in March 2000 service connection was 
established for cataracts, secondary to the service-connected 
diabetes mellitus with retinopathy, and assigned a 
noncompensable disability rating, effective in February 1999.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines which continued the 
noncompensable disability rating.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.  

2.  The veteran's service-connected cataracts are not 
productive of ratable vision impairment or aphakia.  


CONCLUSION OF LAW

The schedular criteria for entitlement to a compensable 
disability rating for cataracts have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.75, 
4.83a, 4.84a, Diagnostic Code 6028 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the severity of his service-
connected cataracts is greater than the assigned disability 
rating reflects; that his condition has increased in severity 
as demonstrated by his eyes itching and being teary; that he 
has difficulty driving especially at night; and that his 
vision is blurred.  

The Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent law and regulations 
and their application to the evidence.  


The Veterans Claims Assistance Act of 2000 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)  [codified as amended at 38 U.S.C.A. 
§ 5100 et seq. ].  The VCAA included an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here, the veteran notified the RO in June 2001 that he had 
not been hospitalized during the past year and that his most 
recent hospitalization had been in 1998.  He included medical 
records from that hospitalization and other medical records 
dating back to 1971 which relate to hospitalization and 
treatment for his diabetes mellitus, but not specifically to 
the service-connected cataracts at issue here.  

The RO adjudicated the claim under the VCAA in November 2001 
and provided the veteran a copy of that decision and a letter 
setting forth details applicable to the decision in December 
2001.  That letter further advised the veteran of the 
decision made and what he could do if he disagreed.  He was 
informed of representation available to him and of additional 
assistance available from the RO regarding his claim, 
including a toll free telephone number to call should he have 
any question whatsoever.  The veteran filed a notice of 
disagreement with the RO's decision in February 2002 and was 
furnished a statement of the case (SOC) in March 2002 
reflecting adjudication of his claim under the VCAA.  In the 
SOC he was provided the applicable law and regulations and 
informed of the reasons and bases for the decision.  The 
veteran has been advised of his hearing rights, but he has 
not requested a hearing.  

In September 2002, the RO informed the veteran that his 
appeal had been certified to the Board of Veterans' Appeals 
and his VA records were being transferred there.  He was 
informed that he still had 90 days from the date of the 
letter, to ask to appear personally before the Board and give 
testimony concerning his appeal, and that he could send the 
Board additional evidence concerning his appeal.  He was 
informed not to send any new evidence or a request for a 
hearing or to appoint or change a representative to the RO, 
but rather to send them directly to the Board at an address 
which was provided to him in the letter.  At the time of this 
decision, no additional documentation has been received by 
the Board.  

The veteran has submitted private medical records dating back 
several decades.  His VA medical records have been associated 
with the claims folder.  He had a VA special eye examination 
in June 2001.  At no time has the veteran indicated that 
there are additional records available which have not been 
obtained.  A review of the claims folder reflects that it 
appears to be complete.  

Through the documents described herein the appellant has been 
informed of the types of evidence necessary to support the 
claim, how it could be obtained, what assistance was 
available, the applicable law and regulations, and why the 
decision was made.  VA must make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  Inasmuch 
as no communication pertinent to the VCAA has been received 
from the veteran at the time this decision is being made, it 
is apparent that no further evidence exists.  It is the 
judgment of the Board that it may consider the merits of the 
claim without prejudice to the appellant.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As such, the Board will 
itself apply the current standard of review set forth below 
in evaluating the veteran's claim.  

In sum, the appellant has been given ample opportunity to 
present evidence and argument in support of the claim.  On 
the basis of review of the claims folder, there is no 
indication that there is further evidence or argument to 
submit.  It is the judgment of the Board that all actions 
required by the VCAA have been undertaken and completed, and 
the appellant does not appear to contend otherwise.  
Accordingly, the Board will proceed to a decision on the 
merits.  


Standard of Review

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Increased Rating General Law and Regulations

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Disability 
evaluations themselves are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.321(a), Part 4, § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities. 38 C.F.R. 
Part 4 (2002).  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
related.  38 C.F.R. Part 4, § 4.20 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. Part 4, § 4.7 (2002).  


Factual Background

Pursuant to a March 2000 RO rating decision, the appellant 
was initially granted service connection for cataracts 
secondary to the service-connected diabetes mellitus with 
retinopathy.  The cataracts were assigned a noncompensable 
disability rating, effective February 23, 1999.  In November 
2000, the veteran sought entitlement to a total disability 
rating based on individual unemployability and in connection 
with that, his service connected disabilities were reviewed.  
In pertinent part, the non-compensable evaluation assigned 
for cataracts was confirmed in a November 2001 rating 
decision.  This appeal ensued.  

The relevant medical evidence pertinent to this claim 
consists of a June 2001 VA eye examination report, which 
notes that the examiner reviewed the veteran's claims folder.  
The veteran complained of blurring of vision bilaterally, 
especially for far vision.  The veteran's corrected vision 
was 20/25 for each eye.  Immature cataracts were detected.  
There was no diplopia evident.  The Goldmann Kinetic 
Perimetry examination showed no gross visual field deficit of 
either eye.  The external eye structures were in order with 
clear corneas, normal irises and no hemorrhages.  The 
diagnosis was cataract, immature, both eyes.  


Analysis

The veteran's cataracts are properly rated under 38 C.F.R. § 
4.84a, Diagnostic Code 6028, which provides that cataracts 
are rated on the basis of impairment of vision.  Upon 
reviewing the applicable schedular criteria in conjunction 
with the medical evidence, the Board finds that a compensable 
rating for the cataracts is not warranted.  

Concerning the existence of vision impairment, in order for 
the veteran to obtain a compensable disability rating on the 
basis of loss of visual acuity, 38 C.F.R. § 4.75 requires 
that the best corrected distant visual acuity readings be 
used.  As the veteran's corrected visual acuity is 20/25 in 
each eye, a compensable disability rating is not available.  
(At the minimum, a compensable rating is warranted when 
vision in one eye is 20/50 and vision in the other eye is 
20/40, or worse.  38 C.F.R. § 4.84a (2002).)  The Board 
further notes that as there is no evidence of field vision 
impairment, a compensable rating on that basis is not 
warranted.  In addition, there being no evidence of aphakia 
(the loss of the lens of the eye in either eye), this avenue 
for support also fails to provide a basis for assigning a 
compensable disability rating for the cataracts.  [In this 
regard, the minimum rating for aphakia is 30 percent, which 
rating is not to be combined with the rating for loss of 
visual acuity.  Diagnostic Code 6029].  

Therefore, in view of the foregoing, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to a compensable disability rating for 
cataracts.  

The Board has carefully considered the veteran's contentions 
that his service-connected cataracts warrant a higher 
disability rating because he experiences itching and teary 
eyes, difficulty driving especially at night; and blurred 
vision.  As noted herein, the schedular criteria are 
dispositive of this matter and the veteran's specific 
complaints do not establish entitlement to a compensable 
disability evaluation in light of the objective findings that 
he has corrected vision of 20/25, bilaterally, without 
aphakia.  

The veteran has not asserted that the schedular criteria are 
inadequate to properly rate his service-connected disability 
at issue here, and the record in this case presents no 
evidence or argument to reasonably indicate that the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001) are potentially 
applicable.  There is no competent medical evidence in the 
record showing that the veteran's service-connected 
disability presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render inapplicable the regular schedular standards.  There 
is no objective evidence supportive of a conclusion that his 
service-connected disability causes marked interference with 
employment.  Neither is there evidence of circumstances which 
the appropriate officials might find so "exceptional or 
unusual" as to warrant an extraschedular rating.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A compensable disability rating for service-connected 
cataracts is denied.  



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

